Citation Nr: 0632098	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  01-10 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for 
bilateral pes planus and if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 6, 1985, to 
August 15, 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran presented testimony at an RO hearing chaired by a 
Decision Review Officer in February 2004.  A transcript of 
the hearing is associated with the veteran's claims folder.

When the case was most recently before the Board in August 
2005, it was remanded for further action by the originating 
agency.  The case has been returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  In an unappealed February 1987 rating decision, the RO 
continued a prior denial of service connection for bilateral 
pes planus.

2.  The evidence associated with the claims file subsequent 
to the February 1987 rating decision includes evidence that 
has not been previously submitted, is not cumulative or 
redundant of the evidence previously of record, and which is 
so significant that it must be considered to fairly decide 
the merits of the claim for service connection for bilateral 
pes planus.

3.  Bilateral pes planus was found on the examination for 
entrance onto active duty.

4.  Bilateral pes planus increased in severity during active 
duty; the increase in severity was not clearly and 
unmistakably due to natural progress.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for bilateral pes 
planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

2.  Bilateral pes planus was aggravated by active service.  
38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran believes that his claim of entitlement to service 
connection for bilateral pes planus should be reopened and 
granted.  

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the claim and 
that service connection is in order for bilateral pes planus.  
Therefore, no further development is required under the VCAA.  

Although the record reflects that the originating agency has 
not provided VCAA notice with respect to the initial-
disability-rating and effective-date elements of the claim, 
those matters are not currently before the Board and the 
originating agency will have the opportunity to provide the 
required notice before deciding those matters.




Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a) (2001).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2006), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

The veteran's claim of entitlement to service connection for 
bilateral pes planus was initially denied by the RO in an 
unappealed rating decision of January 1986 based on the RO's 
determination that the disability existed prior to the 
veteran's entrance onto active duty and was not aggravated by 
active duty.  The denial was continued in an unappealed 
rating decision of February 1987 because new and material 
evidence had not been presented since the prior denial.  

The evidence of record at the time of the February 1987 
rating decision, included service medical records revealing 
that the veteran was noted to have asymptomatic bilateral pes 
planus at the time of his entrance examination in November 
1984.  In June 1985, eight weeks into basic training, the 
veteran was seen in the podiatry clinic for complaints of 
severely painful flat feet and was noted to not be able to 
stand, run, march or walk.  X-rays taken at that time 
confirmed the presence of biomechanical planus and the 
veteran was diagnosed with pes planus, grade IV, bilateral.  
The examiner at the podiatry clinic opined that the veteran 
was unfit for enlistment due to his condition and in August 
1985, he was discharged from active duty.  At the time of the 
February 1987 rating decision, the record also contained 
post-service private treatment records from October 1985 to 
November 1986 which show continued treatment for the 
veteran's condition which progressively worsened, eventually 
requiring triple arthrodesis surgery on the right foot in 
October 1986.

The evidence received after the February 1987 denial includes 
the transcript of an RO hearing held in February 2004.  At 
this hearing, the veteran essentially testified that his pes 
planus was not symptomatic prior to service, became 
symptomatic in service, and continued to be symptomatic after 
service.  The transcript of the February 2004 RO hearing is 
not cumulative or redundant of the evidence previously of 
record because it contains evidence of the veteran's 
disability increasing in severity during service that had not 
previously been considered by the RO.  As this evidence is 
directly related to the issue of aggravation of the veteran's 
disability during service, it is so significant that it must 
be considered to fairly decide the merits of the claim.  
Accordingly, new and material evidence has been received and 
the claim of entitlement to service connection for bilateral 
pes planus is reopened.

Reopened Claim

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  For wartime service or peacetime 
service after December 31, 1946, clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.   38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

As previously stated, the evidence of record shows that upon 
his entrance into the military in November 1984, the veteran 
was noted to have bilateral pes planus.  However, the report 
of the entrance examination clearly shows that the veteran's 
condition at that time was considered to be asymptomatic.  

During his RO hearing in February 2004, the veteran testified 
that before his entry into the military, he was very active 
in sports and was not experiencing any problems with his 
feet.  However, according to the veteran, during basic 
training, he was given boots that did not fit correctly and 
after about a month of running, jumping, marching and doing 
calisthenics, he started to have trouble standing and walking 
became painful for him.  He also claims that he began to have 
sharp pains in the arch and across the top of his feet and 
even though he was given insoles for his boots to try and 
relieve the pain, eventually he could no longer stand the 
pain of standing or walking in the boots.  

The service medical records show that in June 1985, while the 
veteran was still in basic training, he was treated at the 
podiatry clinic for complaints of severely painful flat feet 
and reported not being able to stand, run, march or walk.  X-
rays taken at that time confirmed the presence of 
biomechanical planus and the veteran was diagnosed with pes 
planus, grade IV, bilateral.  The veteran was then discharged 
in August 1985, due to the severe nature of his disability.  

The foregoing evidence satisfactorily establishes that the 
veteran's bilateral pes planus increased in severity during 
active service.  There is no basis in the current record for 
concluding that the increase in severity during service was 
clearly and unmistakably due to natural progress.  Although 
the Board has not obtained a medical opinion addressing 
whether the service increase was clearly and unmistakably due 
to natural progress, the Board has determined that any 
medical opinion that the service increase in severity was 
clearly and unmistakably due to natural progress would not be 
adequately supported by the evidence of record.  Accordingly, 
the Board finds that the veteran is entitled to the 
presumption of aggravation and service connection is in order 
in this case.


ORDER

New and material evidence having been submitted, reopening of 
the claim of entitlement to service connection for bilateral 
pes planus is granted.

Service connection for bilateral pes planus is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


